               Case 1:17-cv-00309-ACA Document 35 Filed 12/28/18 Page 1 of 23                                                                   FILED
                                                                                                                                      2018 Dec-28 PM 01:56
                                                                                                                                      U.S. DISTRICT COURT
                                                                                                                                          N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF ALABAMA
                                    EASTERN DIVISION

JIMMY WAYNE MARLOWE et al., )
                            )
    Plaintiffs,             )
                            )                                                          CIVIL ACTION NO.
v.                          )                                                          1:17-CV-00309-ACA
                            )
UNITED STATES OF AMERICA, )
                            )
    Defendant.              )

                       PLAINTIFFS’ BRIEF IN OPPOSITION TO
                  DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

                                                 TABLE OF CONTENTS

I.       INTRODUCTION ................................................................................................................... 2
II.      RESPONSE TO DEFENDANT’S ALLEGED UNDISPUTED FACTS ............................... 3
III.         ADDITIONAL UNDISPUTED FACTS ............................................................................. 5
IV.          ADDITIONAL DISPUTED FACTS .................................................................................. 6
V.       SUMMARY JUDGMENT STANDARD OF REVIEW ........................................................ 8
VI.          ARGUMENT .................................................................................................................... 10
      A. Dr. Cumagun’s Treatment of Veteran Marlowe................................................................ 11
      B. Dr. Cumagun did not follow the standard of care for the treatment of a diabetic foot when
      examining Veteran Marlowe. .................................................................................................... 13
        i. The testimony of Dr. Taylor, a vascular surgeon, is not admissible as evidence of the
        standard of care for an internist. ............................................................................................ 15
        ii. Plaintiffs have presented sufficient evidence from a similarly situated healthcare
        provider to create a genuine dispute of fact as to the standard of care. ................................. 15
        iii.   Veteran Marlowe’s treatment by other physicians subsequent to Dr. Cumagun does
        not overcome Dr. McLane’s expert testimony. ..................................................................... 17
      C. Dr. Cumagun’s failure to adhere to the standard of care for the treatment of a diabetic
      foot when treating Veteran Marlowe probably caused Veteran Marlowe to suffer the
      amputation of both of his legs. .................................................................................................. 18
VII.         CONCLUSION ................................................................................................................. 22
         Case 1:17-cv-00309-ACA Document 35 Filed 12/28/18 Page 2 of 23




                           MEMORANDUM OF LAW

        Plaintiffs, Jimmy Wayne Marlowe and Virginia Marlowe, by and through

their undersigned counsel submit this Brief in response and opposition to

Defendant’s Motion for Summary Judgment [Doc. 30].

        Genuine issues of material fact exist as to whether Dr. Cumagun, a physician

employed by the United States Department of Veterans Affairs, failed to follow the

standard of care when treating Veteran Jimmy Wayne Marlowe and whether that

failure caused injury to Veteran Marlowe resulting in above the knee amputations

of both of Veteran Marlowe’s legs. Because Plaintiffs have presented expert

testimony that Defendant failed to follow the standard of care and that Defendant’s

failure caused Veteran Marlowe’s injury, Plaintiffs have met their burden under the

Alabama Medical Liability Act and this case must proceed to trial on the merits.

This Court should deny Defendant’s motion for summary judgment.

   I.      INTRODUCTION

        Dr. Cumagun, a VA employed internal medicine physician, acting for

Defendant the United States failed to follow the standard of care in examining the

feet of Plaintiff, Jimmy Wayne Marlow, a United States Veteran, during a clinic

visit in March of 2014. Defendant’s breach of the standard of care resulted in

Veteran Marlowe losing both his legs in a double, above the knee amputation.




                                          2
            Case 1:17-cv-00309-ACA Document 35 Filed 12/28/18 Page 3 of 23



           Defendant relies on inadmissible testimony from a non-similarly situated

physician and out of context statements by Plaintiff’s expert in moving this Court

for summary judgment. Plaintiff has presented ample expert evidence showing

Defendant failed to follow the standard of care on the March 2014 exam of

Veteran Marlowe. Additionally, Plaintiffs have presented testimony from multiple

physicians supporting Plaintiffs’ position that Dr. Cumagun’s failure to follow the

standard of care probably caused Veteran Marlowe to suffer double, above the

knee, leg amputations.

           This Court must draw all reasonable inferences in favor of Veteran and Mrs.

Marlowe. Genuine issues of material fact exist as to the elements of the prima

facie case. Defendant cannot establish it is entitled to judgment as a matter of law.

Because the evidence when viewed in the light most favorable to Plaintiffs could

lead a reasonable jury to find for Plaintiffs, the Court must deny Defendant’s

motion and proceed to trial on the merits.

     II.      RESPONSE TO DEFENDANT’S ALLEGED UNDISPUTED
              FACTS

1-5. Agreed.

6.         Plaintiffs acknowledge that Dr. Cumagun is a primary care physician

           employed by the VA. Most importantly, though, Dr. Cumagun is a board

           certified Internist, specializing in Internal Medicine. (Doc. 34-5, Exhibit 5,

           Cumagun Depo. 14:2-14).



                                               3
       Case 1:17-cv-00309-ACA Document 35 Filed 12/28/18 Page 4 of 23



7-9. Agreed.

10.   Dr. Cumagun described Veteran Marlowe’s feet in accordance with the

      diabetic foot exam as “abnormal” containing “Erythematous skin lesion[.]”

      (Doc. 30-3, Sealed Exhibit, Cumagun Treatment Note of March 2014

      previously filed by Defendant).

11.   During the diabetic foot exam, Dr. Cumagun noted Veteran Marlowe’s pulse

      exam as “abnormal” with “Decrease both dorsalis pedal[.]” (Doc. 30-3,

      Sealed Exhibit, Cumagun Treatment Note of March 2014 previously filed by

      Defendant).

12-24. Agreed

25.   Dr. Trujillo, a specialist in emergency medicine, not internal medicine, noted

      diminished value on the DP/PT pulse, the record is unclear as to whether Dr.

      Trujillo checked both pulses on both feet. (Doc. 30-9, Sealed Exhibit,

      Treatment notes of Coosa Valley ER, previously filed by Defendant).

26-30. Agreed.

31.   Veteran Marlowe maintains he experienced continuous skin lesions from his

      March visit at the VA to his amputation in late July. (Doc. 34-4, Exhibit 4,

      Marlowe Depo. 65:9-12, 67:2-4). Veteran Marlowe’s podiatrist records are

      maintained in electronic form which is easy to autofill to

      incorrect/incomplete information. (See Doc 30-9, Sealed Exhibit, Treatment

      notes of Coosa Valley ER, previously filed by Defendant). (Doc. 30-20,


                                         4
             Case 1:17-cv-00309-ACA Document 35 Filed 12/28/18 Page 5 of 23



         McLane Depo. 111:14-17, previously filed by Defendant (speaking to

         electronic record inaccuracy)).

32-34. Agreed.

35. Veteran Marlowe states he spoke with Dr. Pinson about his feet on the June 2,

         2014 appointment. (Doc. 34-4, Exhibit 4, Marlowe Depo. 53:10-14).

36-44. Agreed.

45.      Veteran Marlowe testified that Dr. Henderson “walked in the door, propped

         up on the side of the door [five feet away and said that’s ringworm].” (Doc.

         34-4, Exhibit 4, Marlowe Depo. 67:7-10).

46.      Agreed.

47.      Dr. Henderson did not check the pulse in Veteran Marlowe’s feet. (Doc. 30-

         5, Henderson Depo. 30:12-13, previously filed by Defendant).

48-60. Agreed.

      III.    ADDITIONAL UNDISPUTED FACTS

1.       Dr. Cumagun is a board certified internist or internal medicine specialist.

(Doc. 34-5, Exhibit 5, Cumagun Depo. 14:2-14, 16:21-23, 17:1-3.)

2.       Dr. McLane is similarly situated to Dr. Cumagun as a board certified

internal medicine specialist. (Doc. 30-20, McLane Depo. 6:7-22, 135:3-4,

previously filed by Defendant) (Doc. 34-2, Exhibit 2, McLane CV).




                                            5
           Case 1:17-cv-00309-ACA Document 35 Filed 12/28/18 Page 6 of 23



3.     Dr. Taylor is a board certified vascular surgeon. He is not a board certified

internal medicine specialist. (Doc. 30-19, Taylor Depo. 37:17-20, previously filed

by Defendant) (Doc. 34-1, Exhibit 1, Taylor CV).

4.     Diabetic patients are at higher risk of vascular or blood flow problems. (Doc.

34-5, Exhibit 5, Cumagun Depo. 30:13-23).

5.     There are two pulses in a foot, a pulse felt on top of the foot and a pulse felt

behind the ankle. There is a third pulse felt behind the knee. (Doc. 30-20, McLane

Depo. 21:25, 22:1-12, previously filed by Defendant).

6.     A diminished pedal pulse can be a sign of poor circulation. (Doc. 34-5,

Exhibit 5, Cumagun Depo. 82:16-19).

7.     Dr. Cumagun, acting as an agent of the United States only checked Veteran

Marlowe’s pedal pulse at the top of his feet. (Doc. 34-5, Exhibit 5, Cumagun

Depo. 68:13-23, 14:69:1).

8.     Clinic visits to the VA for blood thinners do not always include visiting with

the doctor. (Doc. 34-4, Exhibit 4, Marlowe Depo. 48:18-19-23).

     IV.    ADDITIONAL DISPUTED FACTS

1.     Dr. Cumagun had difficulty finding Veteran Marlowe’s pedal pulse. (Doc.

34-4, Exhibit 4, Marlowe Depo. 13:14-15).

2.     Dr. Cumagun told Veteran Marlowe that his pedal pulse was weak. (Doc.

34-4, Exhibit 4, Marlowe Depo. 13:14-15).




                                           6
       Case 1:17-cv-00309-ACA Document 35 Filed 12/28/18 Page 7 of 23



3.    The standard of care for an internist examining a diabetic patient with foot

lesions and diminished pedal pulses requires a vascular workup, either by Doppler

or by referral to a vascular specialist. (Doc. 30-20, McLane Depo. 21:2-7, 26:17-

21, 36:14-17, 48:14-17, 72:21-25, 73:1-5, 77:13-17, previously filed by

Defendant).

4.    Dr. Cumagun failed to follow the standard of care for treatment of a diabetic

foot. (Doc. 30-20, McLane Depo. 21:2-7, 26:17-21, 36:14-17, 48:14-17, 72:21-25,

73:1-5, 77:13-17, previously filed by Defendant).

5.    Dr. Cumagun failed to diagnose Veteran Marlowe’s embolism. (Doc. 30-19,

Taylor Depo. 6:9:16, 7:3-4, previously filed by Defendant).

6.    The lesions on Veteran Marlowe’s feet were caused by poor

circulation/blood perfusion. (Doc. 34-5, Exhibit 5, Cumagun Depo. 30:13-23)

(Doc. 30-19, Taylor Depo. 5:17-20, 8:8-11, 67:12-17).

7.    The lesions on Veteran Marlowe’s feet never healed from his March 14,

2014 visit with Dr. Cumagun. (Doc. 34-4, Exhibit 4, Marlowe Depo. 67:2-4).

8.    Veteran Marlowe’s feet could probably have been salvaged if the embolism

had been diagnosed in March of 2014. (Doc. 30-19, Taylor Depo. 21:9-10,

previously filed by Defendant) (Doc. 34-3, Exhibit 3, McLane Expert Report)

(Doc. 30-20, McLane Depo. 79:23-25, 80:1-25, 81:1-25, 82:1-10, 86:6-17, 106:5-

8, previously filed by Defendant).




                                         7
            Case 1:17-cv-00309-ACA Document 35 Filed 12/28/18 Page 8 of 23



9.         Dr. Cumagun’s failure to diagnose and failure to follow the standard of care

probably caused Veteran Marlowe to contract gangrene and lose both legs to

amputation. Doc. 30-19, Taylor Depo. 21:9-10, previously filed by Defendant)

(Doc. 34-3, Exhibit 3, McLane Expert Report) (Doc. 30-20, McLane Depo. 79:23-

25, 80:1-25, 81:1-25, 82:1-10, 86:6-17, 106:5-8, previously filed by Defendant).

10.        Veteran Marlowe’s subsequent treating physicians are not similarly situated

to Dr. Cumagun and cannot speak to the standard of care Dr. Cumagun should

have applied. (Doc. 30-9, Sealed, Coosa Valley ER Notes) (Doc. 30-10, Sealed,

Bowman Podiatry Notes) (Doc. 30-11, Sealed, Pinson Primary Care Notes) (Doc.

30-13, Sealed, Pinson Primary Care Notes) (Doc. 30-14, Sealed, Henderson

Dermatology Notes) (Doc. 30-16, Sealed, Pinson Primary Care Notes) (Doc. 30-

17, Sealed, Bourgeois Dermatology Notes) (all sealed subsequent treatment Notes

previously filed by Defendant).

      V.      SUMMARY JUDGMENT STANDARD OF REVIEW

           Summary judgment must be denied if, after a review of the pleadings and

discovery, a genuine dispute of material fact exists. Fed. R. Civ. P. 56(c). The

Court must review the evidence in the light most favorable to Veteran and Mrs.

Marlowe, the non-moving parties, and draw all reasonable inferences in their

favor. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986). As the movant, Defendant must prove to the court no genuine dispute of

material fact exists, and it is entitled to judgment as a matter of law because


                                             8
        Case 1:17-cv-00309-ACA Document 35 Filed 12/28/18 Page 9 of 23



Plaintiffs have failed to present evidence in support of their prima facie case.

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). Veteran and Mrs. Marlowe

have presented sufficient evidence in support of each element of their prima facie

case and genuine issues of material fact exist.

      Plaintiffs have presented evidence of genuine disputes of material facts. A

dispute is genuine "if the evidence is such that a reasonable [trier of fact] could return

a verdict for the nonmoving party." Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). Plaintiffs have submitted testimonial evidence disputing Defendant’s

facts on the main issues in the case, standard of care and causation. A reasonable

trier of fact, when viewing the evidence in the light most favorable to Plaintiffs could

determine Dr. Cumagun failed to follow the standard of care when treating Veteran

Marlowe and caused Veteran Marlowe to suffer the amputation of both of his legs.

      When considering evidence at summary judgment, the Court must draw all

reasonable inferences – including questions of credibility and of the weight to be

accorded to particular evidence – in favor of Plaintiffs. Masson v. New Yorker

Magazine, Inc., 501 U.S. 496 (1991) (citing Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 255(1986)); Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574,

588 (1986). Accordingly, when experts in a case give disputing testimony as to a

material fact, the dispute must not be resolved at summary judgment. See Fed. R.

Civ. P. 56(a); In re Leopard, No. 2:13-CV-02251-RDP, 2014 WL 2740320, *1, *4

(N.D. Ala. June 17, 2014) (stating that competing expert reports create genuine


                                            9
         Case 1:17-cv-00309-ACA Document 35 Filed 12/28/18 Page 10 of 23



issues of material fact and should not be decided on summary judgment but should

be decided by the fact finder). In this case, Plaintiffs’ expert and Defendant have

given competing testimony about the standard of care and the causal link between

the failure to follow the standard of care and the amputation of Veteran Marlowe’s

legs. Because these disputes between the parties are about material facts of this case

– whether Defendant followed the standard of care and whether that failure caused

Mr. Marlowe’s injury – summary judgment is not appropriate, and the matter must

be allowed to go to on the merits.

      Because a reasonable jury could find for Plaintiffs on the material disputes

and because Plaintiffs have presented evidence in support of each element of their

prima facie case, this Court must deny Defendants’ motion for summary judgment.

   VI.     ARGUMENT

      Plaintiffs bring this action against the United States under the Federal Tort

Claims Act. A plaintiff must bring actions for injury against the United States

under the FTCA to avoid issues of sovereign immunity. 28 U.S.C. § 1346(b).

Though the actions are brought in a federal forum, FTCA claims are controlled by

the substantive law of the state where the injury occurred. 28 U.S.C. § 1346(b)(1).

Veteran Marlowe’s action arose in Alabama and is therefore controlled by

Alabama law. See Hanna v. Plumer, 380 U.S. 460, 465 (1965); Erie R.R. Co. v.

Tompkins, 304 U.S. 64, 78 (1938); Looney v. Moore, 886 F.3d 1058, 1062 (11th

Cir. 2018) (applying Alabama law in a medical malpractice case); Van Reed v.


                                         10
        Case 1:17-cv-00309-ACA Document 35 Filed 12/28/18 Page 11 of 23



Corizon Health, No. 2:15-cv-00793-RDP-JHE, 2018 WL 1023588, *1, *12 (N.D.

Ala. Feb. 1, 2018) (applying Alabama law in a “negligent medical care” case).

        Under Alabama law, claims for injury from medical treatment are controlled

by the Alabama Medical Liability Act (ALMA). Ala. Code. § 6-5-480, et seq., Ala.

Code § 6-5-540 et seq. The ALMA creates a duty to healthcare providers to follow

an appropriate standard of care when treating patients. Ala. Code § 6-5-484. The

standard of care is defined as “such reasonable care, skill, and diligence as other

similarly situated health care providers in the same general line of practice,

ordinarily have and exercise in like cases.” Ala. Code. § 6-5-542(2).

        Dr. Cumagun failed to provide Veteran Marlowe care equal to what would

have been provided by a similarly situated healthcare provider. Dr. Cumagun’s

failure to follow the appropriate standard of care caused Veteran Marlowe to suffer

gangrene and ultimately the amputation of both of his legs.

   A.      Dr. Cumagun’s Treatment of Veteran Marlowe

        Dr. Cumagun is a board certified internist practicing internal medicine as a

primary care physician at the Childersburg VA Community Based Outpatient

Clinic. (Doc. 34-5, Exhibit 5, Cumagun Depo. 14:2-14, 16:21-23, 17:1-3). On

March 14, 2014, the VA employed Dr. Cumagun in its Childersburg Community

Based Outpatient Clinic. (Doc. 30-1, p.7 ¶ 5-6, undisputed facts). Jimmie

Marlowe is a former military paratrooper, now 84 years old who suffers from

diabetes and takes blood thinners daily. (Doc 30-1, p.6 ¶ 1-3, undisputed facts).


                                          11
       Case 1:17-cv-00309-ACA Document 35 Filed 12/28/18 Page 12 of 23



Veteran Marlowe utilized the VA clinic for monthly visits regarding his blood

thinner medication – the coumadin clinic. (Doc. 30-1, p.6 ¶ 3, undisputed facts).

On most occasions, Veteran Marlowe would not see a doctor at the coumadin

clinic. (Doc. 34-4, Exhibit 4, Marlowe Depo. 48:18-19-23). Dr. Cumagun treated

Veteran Marlowe on March 14, 2014 during his regular coumadin clinic visit for

complaints of lesions on his feet. (Doc. 30-1, p.7 ¶ 7, undisputed facts).

      Dr. Cumagun had difficulty finding a pulse in Veteran Marlowe’s feet.

Veteran Marlowe recalls Dr. Cumagun “tried and tried to get a pulse on [his] feet

and she said [his] pulse [was] mighty weak.” (Doc. 34-4, Exhibit 4, Marlowe

Depo. 13:14-15). Dr. Cumagun noted the physical condition of Veteran

Marlowe’s feet as having “erythematous [reddish scaly patches] skin lesions.”

(Doc. 34-5, Exhibit 5, Cumagun Depo 65: 10-13, 68:6-9). Dr. Cumagun ordered

Veteran Marlowe’s left foot be photographed – noted the condition of the right foot

was worse – and forwarded the photographs of the left foot to a teledermatologist

for a consult. (Doc. 34-5, Exhibit 5, Cumagun Depo. 65: 10-23, 66:1-6, 38:22-23,

39:1-4). Dr. Cumagun diagnosed Veteran Marlowe with fungal or eczematous

dermatitis but requested a teledermatologist consult because “two heads are better

than one.” (Doc. 34-5, Exhibit 5, Cumagun Depo. 39:6-9, 40:18-23, 41:1).

      Despite her difficulty in locating a pedal pulse, and despite Veteran

Marlowe’s history with diabetes, Dr. Cumagun did not send Veteran Marlowe for a

vascular work up, order a doppler, or further explore any possible vascular issues.


                                          12
        Case 1:17-cv-00309-ACA Document 35 Filed 12/28/18 Page 13 of 23



(Doc. 34-5, Exhibit 5, Cumagun Depo. 97:3-6). Though Dr. Cumagun

acknowledges that a diminished pedal pulse could be a sign of vascular disease

otherwise known as decreased circulation, and decreased circulation can lead to

death of the extremity, Dr. Cumagun did not order any tests or consult on these

issues. (Doc. 34-5, Exhibit 5, Cumagun Depo. 101:7-23, 102:1-23).

        Veteran Marlowe’s feet never healed from the lesions he presented to Dr.

Cumagun with. (Doc. 34-4, Exhibit 4, Marlowe Depo. 67:2-4). As the condition

worsened between March 14, 2014 and July 2014, Veteran Marlowe continued to

seek treatment from other providers – not similarly situated to Dr. Cumagun. (Doc.

30-9, 30-10, 30-11, 30-13, 30-14, 30-16, 30-17, documents filed under seal by

Defendants). By August of 2014, less than five months after Veteran Marlowe

first complained of the condition of his feet, Veteran Marlowe lost both his legs

above the knee to amputation. (Doc. 30-1, p14 ¶58-60, undisputed facts).

   B.      Dr. Cumagun did not follow the standard of care for the treatment of
           a diabetic foot when examining Veteran Marlowe.

        Dr. Cumagun owed Veteran Marlowe a duty to treat him with “such

reasonable care, skill, and diligence as other similarly situated health care

providers in the same general line of practice, ordinarily have and exercise in like

cases." ALA. CODE § 6-5-542(2) (emphasis added). Plaintiffs have presented expert

testimony that the standard of care required Dr. Cumagun to send Veteran

Marlowe for a vascular work up or otherwise explore vascular issues on his March



                                          13
       Case 1:17-cv-00309-ACA Document 35 Filed 12/28/18 Page 14 of 23



14, 2014 visit when she noted a diminished pedal pulse and skin lesions on his

diabetic feet. Because Plaintiffs’ expert testified to the standard of care, Plaintiffs

have presented sufficient evidence to establish a genuine issue of material fact with

regard to the standard of care and Defendant is not entitled to judgement as a

matter of law.

      The AMLA specifically states “[a] health care provider may testify as an

expert witness in any action for injury or damages against another health care

provider based on a breach of the standard of care only if he or she is a ‘similarly

situated health care provider.’” ALA. CODE § 6-5-548(e) (emphasis added).

          [I]f the health care provider whose breach of the standard of care is
          claimed to have created the cause of action is certified by an
          appropriate American board as a specialist, is trained and
          experienced in a medical specialty, and holds himself or herself out
          as a specialist, a "similarly situated health care provider" is one
          who meets all of the following requirements:
          (1) Is licensed by the appropriate regulatory board or agency of
          this or some other state.
          (2) Is trained and experienced in the same specialty.
          (3) Is certified by an appropriate American board in the same
          specialty.
          (4) Has practiced in this specialty during the year preceding the
          date that the alleged breach of the standard of care occurred.

Ala. Code § 6-5-548(c). The Alabama legislature specifically intended experts to

be “certified by the same American board in the same specialty” as the health care

provider that allegedly breached the standard of care in order to speak to the

standard of care. Ala. Code § 6-5-548(e).




                                           14
         Case 1:17-cv-00309-ACA Document 35 Filed 12/28/18 Page 15 of 23



   i.     The testimony of Dr. Taylor, a vascular surgeon, is not admissible as
          evidence of the standard of care for an internist.

         Dr. Taylor, Veteran Marlowe’s vascular surgeon, is not qualified to speak to

the standard of care Dr. Cumagun should have followed on the March 14, 2014

visit with Veteran Marlowe. Dr. Cumagun is an internist, board certified in

internal medicine. (Cumagun Depo 14:2-14, 16:21-23, 17:1-3). Under the ALMA,

only another board certified internist can speak to the standard of care that Dr.

Cumagun should have applied on March 14, 2014. Ala. Code. § 6-5-548(e). Dr.

Taylor is board certified by the American Board of Surgery. (Doc. 30-19, Taylor

Depo. 37:17-20, previously filed by Defendant). Dr. Taylor is a vascular surgeon.

(Doc. 30-19, Taylor Depo. 19:24-25, 20:1-2, previously filed by Defendant).

Under the clear requirements of the ALMA, because Dr. Taylor and Dr. Cumagun

are not board certified by the same American Boards, are not trained and

experienced in the same specialty, and have not practiced in the same specialty, Dr.

Taylor cannot testify as to the appropriate standard of care for Dr. Cumagun.

   ii.    Plaintiffs have presented sufficient evidence from a similarly situated
          healthcare provider to create a genuine dispute of fact as to the
          standard of care.

         Dr. Jerry McLane, Plaintiffs’ retained expert, testified at length about the

standard of care that Dr. Cumagun should have followed in her examination of

Veteran Marlowe. Like Dr. Cumagun, Dr. McLane is a board certified internist.

(Doc. 30-20, McLane Depo. 6:7-22, 135:3-4, previously filed by Defendant). In



                                            15
       Case 1:17-cv-00309-ACA Document 35 Filed 12/28/18 Page 16 of 23



his deposition, under oath, Dr. McLane testified regarding the standard of care

numerous times, including in all of the following statements:

         Q. What opinions do you have with respect to whether Dr.
         Cumagun breached the standard of care in this case?

         A. I think she definitely breached the standard of care by not
         getting Doppler testing on the peripheral arteries of both feet of
         this person.

(Doc 30-20, McLane Depo. 21:2-7, previously filed by Defendant).

         Q. That effectively Dr. Cumagun breached the standard of care by
         not obtaining a Doppler study or referring Mr. Marlowe to a
         vascular surgeon. Is that fair?

         A. That’s correct

(Doc. 30-20, McLane Depo. 26:17-21, previously filed by Defendant).

         Q. Did you write, “The standard of care was to refer the patient to
         a vascular specialist”?

         A. Absolutely. Absolutely. Or do – or do an arterial Doppler.

(Doc. 30-20, McLane Depo. 36:14-17, previously filed by Defendant).

         Q. And it’s your opinion the standard of care required her to at
         least refer him for a Doppler study at that point.

         A. Right. Or vascular surgery.

(Doc. 30-20, McLane Depo 48: 14-17, previously filed by Defendant).

         Q. And it’s your opinion that Dr. Cumagun did not follow the
         standard or care on March 14th of 2014?

         A. It is.




                                          16
       Case 1:17-cv-00309-ACA Document 35 Filed 12/28/18 Page 17 of 23



         Q. And I believe you specifically opined the standard of care was
         to refer the patient to a vascular specialist or at least send the
         patient for an arterial Doppler after it was determined that he had
         decreased but not absent pedal pulse in both feet and his feet
         looked as they did in the photographs.

         A. Yes. . . .

(Doc. 30-20, McLane Depo. 72: 21-25, 73: 1-5, previously filed by

Defendant).

         Q. . . . And is it your opinion that the standard of care requires
         referral to a vascular specialist or for a Doppler study before
         claudication occurs?

         A. If you feel diminished pulses, absolutely.

(Doc. 30-20, McLane Depo, 77: 13-17, previously filed by Defendant). Because

the Court must draw all reasonable inferences, including credibility, in favor of the

Plaintiffs, the Court must consider Dr. McLane’s testimony as evidence that Dr.

Cumagun failed to follow the appropriate standard of care when examining

Veteran Marlowe’s foot.

   iii. Veteran Marlowe’s treatment by other physicians subsequent to Dr.
        Cumagun does not overcome Dr. McLane’s expert testimony.

      Defendant seeks to ignore Dr. McLane’s continued assertions that Dr.

Cumagun failed to follow the standard of care simply because other physicians

also possibly failed to follow the standard of care. (Doc 30-1, 22-23). This

argument is nothing more than a red herring, and a true example of the

philosophical norm “Two wrongs don’t make a right”. First, no subsequent



                                         17
        Case 1:17-cv-00309-ACA Document 35 Filed 12/28/18 Page 18 of 23



treating physician is similarly situated to Dr. Cumagun in certifications, specialties,

and practice, disqualifying them from speaking to the standard of care Dr.

Cumagun should have applied to Veteran Marlowe. Second, even if this Court

determines the conduct of other similarly situated physicians is evidence of the

standard of care, Dr. McLane’s testimony creates a triable issue – a genuine issue

of material fact – with regard to the standard of care to be applied to Dr. Cumagun.

        Because the Court must apply all inferences – even with regard to credibility

– in favor of the Plaintiffs, cases of competing expert testimony are not appropriate

for summary judgment. See Fed. R. Civ. P. 56(a); In re Leopard, No. 2:13-CV-

02251-RDP, 2014 WL 2740320, *1, *4 (N.D. Ala. June 17, 2014) (stating that

competing expert reports create genuine issues of material fact and should not be

decided on summary judgment but should be decided by the fact finder). In this

case, assuming Defendant can establish that subsequent treatment creates an

admissible expert opinion, Plaintiffs’ expert has given competing testimony about

the standard of care. Accordingly, the Court must deny Defendant’s summary

judgment motion with regard to standard of care.

   C.      Dr. Cumagun’s failure to adhere to the standard of care for the
           treatment of a diabetic foot when treating Veteran Marlowe
           probably caused Veteran Marlowe to suffer the amputation of both
           of his legs.

        Plaintiffs have submitted substantial evidence to establish that Dr. Cumagun

probably caused Veteran Marlowe to suffer a double leg amputation by failing to



                                          18
       Case 1:17-cv-00309-ACA Document 35 Filed 12/28/18 Page 19 of 23



follow the standard of care at his March 14, 2014 visit. In addition to showing that

a healthcare provider failed to follow the appropriate standard of care, the ALMA

requires a plaintiff to establish a proximate causal connection between the failure

to follow the standard of care and the injury. Bradford v. McGee, 534 So.2d 1076,

1079 (Ala. 1988), Ala. Code § 6-5-484.

      Under Alabama law, the issue of causation in medical malpractice cases

“may properly be submitted to the [trier of fact] where there is evidence that

prompt diagnosis and treatment would have placed the patient in a better position

than [he] was in as a result of inferior medical care.” Parker v. Collins, 605 So. 2d

824, 827 (Ala. 1992); Waddell v. Jordan, 302 So. 2d 74 (Ala. 1974); Murdoch v.

Thomas, 404 So. 2d 580 (Ala. 1981). It is not necessary for Plaintiffs “to establish

that prompt care could have prevented the injury.” Parker, 605 So. 2d at 827 (citing

John D. Hodson, Annotation, Medical malpractice: “loss of chance” causality, 54

A.L.R. 4th 10, § 3 (1987)); Waddell, 302 So. 2d at 77. Plaintiffs merely “must

produce evidence to show that [the] condition was adversely affected by the

alleged negligence.” Id.

      Under Alabama law in medical malpractice cases, “an expert qualified to

testify on the standard of care and its breach is usually qualified to testify on

causation.” Adams v. Hooper, No. 7:12-cv-1942-LSC, 2013 WL 5777032, *1, *5

(N.D. Ala. Oct. 25, 2013) (citing Boyles v. Dougherty, 143 So. 3d 682, 686 (Ala.

2014) (allowing a nurse to testify about causation in a case involving another


                                           19
       Case 1:17-cv-00309-ACA Document 35 Filed 12/28/18 Page 20 of 23



nurse)). Dr. Cumagun herself acknowledged that diminished blood flow could

cause dermatologic issues and death to an extremity and that diabetic patients –

like Veteran Marlowe are at a higher risk of vascular problems. (Doc. 34-5,

Exhibit 5, Cumagun Depo. 30:13-23. 102:18-22). Dr. McLane testified that Dr.

Cumagun did not diagnose Veteran Marlowe’s embolism, and that early diagnosis

would have put him in a better position to attempt revascularization. (Doc 34-3,

Exhibit 3, McLane Expert Report). Specifically, “with early revascularization,

[Veteran Marlowe] would not have lost his legs. (Doc 34-3, Exhibit 3, McLane

Expert Report). In further questioning Dr. McLane continued to speak to causation:


        Q. If Dr. Cumagun had referred Mr. Marlowe to a vascular
        specialist or surgeon in March of 2014, what do you think would
        have happened?

        A. Well, I think if they had referred him to a vascular surgeon in
        March . . . had he had a blockage in his femoral artery that could
        have been opened with an angioplasty or if he had a vascular study
        that showed other issues with his popliteal artery, then at that point
        he could have been referred to noninvasive revascularization, if
        indicated.

        ...

        Q. . . . you can’t also give an opinion here today that it more likely
        than not would have saved his limbs.

        A. Well, if he had a – if he had a major femoral artery or iliac
        artery, then I think a hundred percent it would have saved his limb.
        ...




                                         20
       Case 1:17-cv-00309-ACA Document 35 Filed 12/28/18 Page 21 of 23



(Doc. 30-20, McLane Depo. 79:23-25, 80:1-25, 81:1-25, 82:1-10, previously filed

by Defendant).

         Q. I want to step back to March of 2014. Is it your opinion that Mr.
         Marlowe’s legs could have been saved if the standard of care had
         been met?

         A. I think it’s – my opinion is that – that it is – would have been
         his best opportunity to save his legs if something had been done to
         see if there was an arterial problem that was amenable to a
         procedure that would have restored blood flow to his legs.

         Q. Can you say that more likely than not his legs would have been
         saved had the standard of care been followed in March of 2014?

         A. In my opinion, it would have.

(Doc. 30-20, McLane Depo. 86:6-17, previously filed by Defendant).

         Q. So are you suggesting that he lost a chance to save those limbs
         because Dr. Cumagun didn’t catch it early enough or didn’t
         notice[?]

         A. I’m saying that is right.

(McLane Depo 106:5-8).

      In addition to Dr. McLane’s causation testimony, Dr. Taylor, the vascular

surgeon who amputated Veteran Marlowe’s legs, testified that the cause of Veteran

Marlowe’s double leg amputation was a “chronic ongoing embolization to both

lower extremities which resulted in tissue loss and critical limb ischemia in both

legs.” (Doc. 30-19, Taylor Depo. 5:17-20, previously filed by Defendant). Dr.

Taylor testified that the symptoms of the embolism were present on March 14,

2014 and Veteran Marlowe likely suffered from embolization at that time. (Doc.


                                         21
       Case 1:17-cv-00309-ACA Document 35 Filed 12/28/18 Page 22 of 23



30-19, Taylor Depo. 8:8-11, 67:12-17, previously filed by Defendant). Dr. Taylor

further testified that Veteran Marlowe’s feet, as they appeared in March of 2014,

probably could have been salvaged because when reviewing photographs “from

the look of it, it looks salvageable.” (Doc. 30-19, Taylor Depo. 21:9-10,

previously filed by Defendant).

       Plaintiffs have submitted testimonial evidence from two experts indicating

causation. Because the Court must view all evidence and inferences in the light

most favorable to Plaintiffs, the Court must view the evidence as establishing that

Plaintiffs have meet the causation standard under the ALMA. Accordingly, the

Court must deny Defendant’s motion for summary judgment.

   VII.       CONCLUSION

       Defendant has failed to establish that there are no genuine issue of material

fact and that it is entitled to judgement as a matter of law. Plaintiffs have

submitted evidence supporting each element they must prove under the ALMA.

Plaintiffs’ expert testimony, when viewed in the light most favorable to Plaintiffs,

require this Court to deny Defendant’s motion for summary judgment and proceed

to a trial on the merits.




                                          22
      Case 1:17-cv-00309-ACA Document 35 Filed 12/28/18 Page 23 of 23



Respectfully submitted, this 28 day of December, 2018.

                                                         /s/ Steven D. Tipler    i
                                                         Attorney for Plaintiffs
Of Counsel:
Tipler Law Offices
104 23rd Street South, Suite 100
Birmingham, AL 35233
Tel.: (205) 328-6800
Fax: (205) 328-6805
E-mail: steventipler@gmail.com


                        CERTIFICATE OF SERVICE

I hereby certify that on December 28, 2018, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which will send notification
of such filing to the following:

      Jason R. Cheek
      Assistant U.S. Attorney
      U.S. Attorney’s Office
      1801 Fourth Avenue North
      Birmingham, Alabama 35203
      Tel.: (205) 244-2104
      Fax: (205) 244-2181
      jason.cheek@usdoj.gov




                                                         /s/ Steven D. Tipler
                                                         Steven D. Tipler
                                                         Attorney for Plaintiffs




                                       23
